Citation Nr: 0403460	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  03-03 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania




THE ISSUE

Entitlement to an effective date earlier than January 7, 1999 
for the grant of service connection for a right ear hearing 
loss and the assignment of a 40 percent rating for the 
service-connected bilateral hearing loss.  




ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel







INTRODUCTION

The veteran had active service from October 1943 to June 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the RO that implemented a 
June 2002 Board decision granting service connection for 
right ear hearing loss and assigning a 40 percent evaluation 
for the service-connected bilateral hearing loss, effective 
on January 7, 1999.  The veteran is contesting the effective 
date.  

In May 2003, the veteran's attorney withdrew his 
representation.  The veteran does not appear to have 
appointed an alternative representative.  



FINDINGS OF FACT

1.  In October 1998, an enlarged panel composed of six 
Members reconsidered a February 1953 decision by the Board.  
The panel granted service connection for a left ear hearing 
loss, but denied the veteran's claim of service connection 
for right ear hearing loss.  The United States Court of 
Appeals for Veterans Claims (Court) dismissed the veteran's 
appeal in May 1999.  

2.  On January 7, 1999, the RO had received the veteran's 
claim for an increased evaluation for the then service-
connected left ear hearing loss and his application to reopen 
the claim of service connection for a right ear hearing loss.  

3.  In March 2001, the Board determined that new and material 
evidence had been received to reopen the claim of service 
connection for a right ear hearing loss.  

4.  In a June 2002 decision, the Board granted service 
connection for right ear hearing loss and assigned a 40 
percent evaluation to the service-connected bilateral hearing 
loss.  



CONCLUSION OF LAW

As the October 1998 decision of the Board is final, an 
effective date earlier than the date of the application to 
reopen received on January 7, 1999 for the granting of 
service connection for a right ear hearing loss and the 
assigning of a 40 percent rating for the service-connected 
bilateral hearing loss may not be applied as a matter of law.  
38 U.S.C.A. §§ 511(a), 5101, 5108, 5110, 7104 (West 2002); 38 
C.F.R. §§ 3.156, 3.400, 20.1100 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Factual Background 

By October 1998 decision, the Board granted service 
connection for left ear hearing loss and denied service 
connection for right ear hearing loss.  

By December 1998 rating decision, the RO assigned a no 
percent evaluation to the then service-connected left ear 
hearing loss, effective on September 23, 1991.  

In an Order dated on May 18, 1999, it was indicated that the 
veteran had notified the Court of his desire to withdraw his 
appeal.  The Court dismissed the veteran's appeal.  

On January 7, 1999, the RO had received the veteran's claim 
for an increased evaluation for his left ear hearing loss and 
his application to reopen the claim of service connection for 
right ear hearing loss.  

In March 2001, the Board determined that new and material 
evidence, sufficient to reopen the claim of service 
connection for right ear hearing loss, had been submitted.  
The Board remanded that matter to the RO for further action.  

In a June 2002 decision, the Board granted service connection 
for right ear hearing loss and assigned a 40 percent 
evaluation for the service-connected bilateral hearing loss.  

By July 2002 rating decision, the RO assigned an effective 
date of January 7, 1999 for the grant of service connection 
for a right ear hearing loss and a 40 percent evaluation for 
the service-connected bilateral hearing loss.  


Law and Regulations

Finality/Submission of New and Material Evidence

A decision of the Board becomes final and binding and is not 
subject to revision on the same factual basis.  38 U.S.C.A. 
§§ 511(a), 7104(a) (West 2002); 38 C.F.R. § 20.1100 (2003).  
A finally decided claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  


Effective Dates 

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2003).  

The effective date for a reopened claim is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(r) (2003).


Discussion

A review of the evidence shows that the veteran began to 
suffer from right ear hearing loss well before January 7, 
1999.  Nonetheless, the veteran's claim of service connection 
for right ear hearing loss was denied by an enlarged panel of 
six Members of the Board in October 1998.  The Court 
subsequently dismissed the veteran's appeal of this decision 
in May 1999.  As such, the October 1998 decision became final 
and could only be reopened with the submission of new and 
material evidence.  38 U.S.C.A. §§ 511(a), 5108, 7104(a); 38 
C.F.R. §§ 3.156, 20.1100.  

Significantly, the effective date for a reopened claim is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(r).  The veteran's 
application to reopen the claim of service connection for 
right ear hearing loss was received on January 7, 1999.  

Because January 7, 1999 is later of the two events in this 
case, it is the appropriate effective date for the grant of 
service connection for right ear hearing loss.  Id.  The 
Board notes in this regard that the veteran's claim was not 
reopened based on service department records.  See 38 C.F.R. 
§ 3.156(c).  

A 40 percent evaluation for bilateral hearing loss could not 
have been assigned prior to the granting of service 
connection for right ear hearing loss.  As such, January 7, 
1999 also is the appropriate effective date for the 
assignment of the 40 percent evaluation in this matter.  

In this case, the law, and not the facts, is dispositive of 
the issue.  Therefore, as the facts are not in dispute, the 
claim for an earlier effective date must be denied by 
operation of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

For this reason, the Board also finds that seeking further 
development of the case would serve no useful purpose.  
Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran should be avoided).  

Due to the foregoing, the Board notes that the veteran cannot 
be prejudiced by any lack of further action by the Board with 
respect to VCAA compliance.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  



ORDER

The claim for an effective date earlier than January 7, 1999 
for the granting of service connection for right ear hearing 
loss and assigning of a 40 percent evaluation for the 
service-connected bilateral hearing loss is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



